Case 6:19-cv-00570-WWB-DCI Document 28 Filed 07/30/19 Page 1 of 3 PageID 250




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

   LAUREN DODDS, individually,                       )
   and on behalf of all others similarly situated,   )
                                                     )
                          Plaintiff,                 )
                                                     )
   v.                                                )   Case No. 6:19-cv-00570-CEM-DCI
                                                     )
   NATIONWIDE INSURANCE COMPANY                      )
   OF AMERICA,                                       )
                                                     )
                          Defendant.                 )
                                                     )

                  MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT

             Defendant, Nationwide Insurance Company of America ("Nationwide"), by and

   through the undersigned counsel, and pursuant to Local Rule 2.03(b), hereby move for

   entry of an Order allowing Hal K. Litchford and Kyle A. Diamantas with the law firm

   Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C. to withdraw their appearance as

   counsel for Nationwide, and as grounds therefore, states the following:

             1.     Hal K. Litchford and Kyle A. Diamantas with the law firm Baker,

   Donelson, Bearman, Caldwell & Berkowitz, P.C. currently serve as local counsel for

   Nationwide in this action.

             2.     On July 30, 2019, Lori J. Caldwell with the law firm Rumberger, Kirk &

   Caldwell, P.A., entered her appearance as additional local counsel for Nationwide in this

   action.




   4810-8092-1502
   2948173-000001
Case 6:19-cv-00570-WWB-DCI Document 28 Filed 07/30/19 Page 2 of 3 PageID 251




             3.     As a result of the appearance of Ms. Caldwell, Nationwide has requested

   that Hal K. Litchford and Kyle A. Diamantas with the law firm Baker, Donelson,

   Bearman, Caldwell & Berkowitz withdraw as counsel of record in this action.

             4.     Therefore, undersigned counsel respectfully requests that the Court grant

   this motion to withdraw and enter an order withdrawing the appearance of Hal K.

   Litchford and Kyle A. Diamantas with the law firm Baker, Donelson, Bearman, Caldwell

   & Berkowitz, P.C. as counsel for Nationwide and directing the Clerk to remove their

   names from all service lists and notifications herein.

             5.     No party will be prejudiced by this withdrawal.

                      LOCAL RULE COMPLIANCE CERTIFICATION

             Undersigned liaison counsel for Defendants, pursuant to Local Rule 3.01(g) and

   2.03(b) hereby certifies that they have conferred with counsel for Plaintiff and is

   authorized to represent that Plaintiff agrees to and do not oppose the relief requested

   herein.

                                                            /s/ Hal K. Litchford
                                                               Hal K. Litchford




                                                 2
   4810-8092-1502
   2948173-000001
Case 6:19-cv-00570-WWB-DCI Document 28 Filed 07/30/19 Page 3 of 3 PageID 252




   Dated: July 30, 2019

                                                   BAKER, DONELSON, BEARMAN,
                                                   CALDWELL & BERKOWITZ, P.C.

                                                   By: /s/ Hal K. Litchford
                                                       Hal K. Litchford, Esquire
                                                       Florida Bar No. 272485
                                                       Kyle A. Diamantas, Esq.
                                                       Florida Bar No. 106916
                                                       200 South Orange Avenue, Suite 2900
                                                       Orlando, FL 32801
                                                       Phone: 407-422-6600
                                                       Fax: 407-841-0325
                                                       hlitchford@bakerdonelson.com
                                                       kdiamantas@bakerdonelson.com
                                                       rgustafson@bakerdonelson.com
                                                       sdenny@bakerdonelson.com

                                                       Counsel for Defendant, Nationwide
                                                       Insurance Company of America




                                  CERTIFICATE OF SERVICE

            I hereby certify that on July 30, 2019, I electronically filed the foregoing with the

   Clerk of the Court by using the CM/ECF system which will send a notice of electronic

   filing to counsel of record.

                                                          /s/ Hal K. Litchford
                                                              Hal K. Litchford




                                                 3
   4810-8092-1502
   2948173-000001
